Citation Nr: 1809427	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence was received with respect to the claim of service connection for a back injury with arthritis and nerve damage affecting the legs.

2.  Entitlement to service connection for back injury with arthritis and nerve damage affecting the legs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  The transcript reflects that additional evidence was to be submitted at the 2017 Board hearing.  However, it was clarified in January 2018 that such evidence was no provided and it was requested that the Board proceed towards a decision.  


FINDINGS OF FACT

1.  Evidence received since the last final denial in February 1977 raises a reasonable possibility of substantiating the claim and is not duplicative of evidence previously of record.

2.  The weight of the evidence is against a finding that a back injury with arthritis and nerve damage affecting the legs manifested during service or is otherwise related to the Veteran's active service.



CONCLUSION OF LAW

1.  The February 1977 RO denial of service connection for a back injury became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).

2.  The criteria for an award of service connection for a back injury with arthritis and nerve damage affecting the legs have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating 
a claim.  The VA provided the Veteran with a notice letter in February 2011.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  The Veteran was afforded a VA examination in October 2011.  Given the foregoing, the Board will proceed to the merits of the appeal.

New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

A February 1977 rating decision denied the Veteran service connection for a back injury based on a finding that there were no residuals of the original neck injury in a 1967 accident.  The Veteran did not file a notice of disagreement and no evidence was received within a year of issuance of the rating decision that provided appellate rights.  Therefore, the rating decision became final.  38 U.S.C. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The pertinent evidence of record at the time included service treatment records that showed the Veteran had an accident in 1967 on a conveyor belt in Vietnam.  The evidence presented since the final rating decision includes medical records with a diagnosis of degenerative disc disease (DDD) of the lumbar spine.  This evidence is new and material as it was not of record at the time of the last rating decision and it relates to a material element of the claim, specifically the potential existence of medical evidence relating the Veteran's injury to his service.  3/7/2011 Medical Treatment Record-Non-Government Facility, at 9.

For the above reasons, the claim of service connection for a back injury with arthritis and nerve damage affecting the legs is reopened.  38 U.S.C. § 5108.

Service connection for a Back Injury

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that is his low back disability with arthritis and nerve damage in the legs is due to an accident he had while in Vietnam in 1967.

Service treatment records note a conveyor accident with the Veteran complaining of a stiff neck.  There was no loss of consciousness.  He had a sprained neck and he was put on light duty.  Four days later his neck was found to be much improved with the Veteran able to execute lateral and flexion movements.  An x-ray taken indicated a normal cervical spine.  In an August 1969 report of medical history, the Veteran reported back trouble and described that he had a stiff back.  A clinical examination at separation documented a normal spine.  10/14/1976 STR-Medical at 3-6, 23-24, 34, 38.

The Veteran complained of pain in the lower back, stiff neck, and numb arms in a December 1976 examination.  He did not have muscle spasms or tenderness of the lower back.  His gait was normal.  X-rays taken of the lumbar and lumbosacral spine were negative.  In August 2010, the Veteran was found to have DDD and more significantly facet hypertrophic change with ligamentum flavum hypertrophy in the lower lumbar spine.  1/7/1977 Medical Treatment Record-Government Facility, at 1, 4, 8; 3/7/2011 Medical Treatment Record-Non-Government Facility, at 9.

The Veteran was afforded a VA examination in October 2011.  The diagnosis of degenerative disc disease (DDD) of the lumbar spine was affirmed.  The examiner noted that the Veteran had an injury to his back in Vietnam in 1967 and an examination in 1976 found no residuals.  It was also noted that the Veteran's doctor did not know the etiology of his current DDD of the lumbar spine with leg paresthesia found to have neuropathy.  After review of the evidence, the examiner opined that it was less likely than not that his back disability was related to his service injury.  The examiner found that his disability was due to natural age progression.  10/28/2011 C&P Examination.

At his hearing in July 2017, the Veteran stated that during the monsoon season in Vietnam, he was an equipment operator when he was trying to fix a rock crusher and fell and was pinned on a conveyor belt when it suddenly started moving.  He was knocked out and put on three-days of bed rest.  He was not placed on limited profile.  He had back spasms ever since then.  He went for treatment in the early 1970s.  He took Tylenol arthritis and soaked his back for the pain.  None of his treating doctors have ever related his spinal arthritis to the incident in service.  His wife stated that when he came home from service, he had trouble getting out of bed and she had to put cold and hot presses on him.  He wrote letters to her regarding his back injury.  She has observed the progression of the Veteran's pain and spasms since the incident in 1967.  Hearing Transcript, at 4-5, 8-9, and 12-13.

The Board finds that a current low back disability has been established.  Indeed, he was diagnosed by both his treating doctor in 2010 and the VA examiner in 2011.  As noted above, an in-service incident is shown in 1967 via the service treatment records.  The Board finds that the evidence establishes the first two elements of service connection.  Therefore, the question remaining for consideration is whether the current diagnosis is related to active service.

Thus, it must be determined whether the current disability is linked to this in-service incident and treatment, either by continuity of symptomatology or by medical nexus opinion.

As explained below, the Board finds the medical evidence is against such a nexus in this case.

After a review of his the claims file, the October 2011 examiner determined that the evidence did not support a current low back disability with arthritis and nerve damage affecting the legs related to service.  The Board deems the 2011 VA opinion as highly probative and deserving of significant weight.  In this regard, the Board notes the examiner performed a physical examination, recorded and reviewed the pertinent medical history, reviewed diagnostic testing (x-rays), and provided a clear and succinct opinion.  Moreover, no other competent medical evidence refutes that opinion as the Veteran's doctor was not able to state that his back problems were caused by his service.  Thus, the Board finds the probative competent medical evidence, when view against other competent evidence of record, does not show a causal connection between the current disability and the Veteran's service, to include the 1967 incident.

In the present case, the also Board finds that the weight of the evidence is against a finding of continuity of symptomatology from service to the present.  

In this case, while the Veteran reported back pain and stiffness in-service, the Board finds the totality of the evidence does not support a finding of continuity of symptomatology.  As noted above, the Veteran's first recorded complaint of back pain was in 1976, which was about seven years after separation.  There was also no documented treatment directly after service.  Additionally, a VA examiner in 1976 did not find any residual problems from the 1967 accident.  X-rays taken at the time of the lumbar and lumbosacral spine were negative for problems.  The Veteran was not diagnosed with a back disability until 2010.  The October 2011 VA examiner also found that service treatment records did not provide relevant evidence to support his current low back disability, but rather, that his disability was due to the aging process.  The passage of many years between the Veteran's separation from active service and diagnosis or documented treatment, while not dispositive by itself, may be considered as a factor against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, here, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
As noted above, the Board finds multiple pieces of evidence to be probative and weigh against a finding of continuity.  A significant consideration here is the normal findings in a 1976 examination.

The Board acknowledges the testimony of the Veteran and his spouse regarding his symptoms since service.  However, in this regard, lay witnesses are competent to opine as to some matters of etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the claimed disability involves internal medical processes that extend beyond immediately observable cause-and-effect relationships that are of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements as to etiology in this case cannot serve to enable an award of service connection here.  Regarding the competent lay statements as to continuing symptoms, the Board acknowledges them, but finds the competent medical evidence of record, to include the 1976 and 2011 VA examination reports, outweighs such evidence.  The reasons for the weight given to these reports were previously explained.

Additionally, the evidence does not demonstrate that the DDD of the spine manifested to the requisite degree within one year of service separation.  Accordingly, the chronic disease presumptive provisions do not apply in this case.  38 C.F.R. § 3.307.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a back injury with arthritis and nerve damage affecting the legs is granted.

Service connection for a back injury with arthritis and nerve damage affecting the legs is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


